954 So.2d 41 (2007)
Brett Zane BASS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-5605.
District Court of Appeal of Florida, First District.
February 26, 2007.
Rehearing Denied April 23, 2007.
Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED. See Taylor v. State, 444 So.2d 931 (Fla.1983).
WOLF, VAN NORTWICK, and LEWIS, JJ., Concur.